           FirstEnergy Solutions Corp.                         18-50757
           FirstEnergy Generation, LLC                         18-50762
           FirstEnergy Nuclear Generation, LLC                 18-50760
           FirstEnergy Nuclear Operating Company               18-50761
           FE Aircraft Leasing Corp.                           18-50759
           FirstEnergy Generation Mansfield Unit 1 Corp.       18-50763
           Norton Energy Storage L.L.C.                        18-50764

                                                                                                                   Alan M. Koschik

           As debtor in possession, I affirm:

           1.   That I have reviewed the financial statements attached hereto, consisting of:

                     X          Operating Statement                                   (Form 2)
                     X          Balance Sheet                                         (Form 3)
                     X          Summary of Operations                                 (Form 4)
                     X          Monthly Cash Statement                                (Form 5)
                     X          Statement of Compensation                             (Form 6)
                     X          Schedule of In-Force Insurance                        (Form 7)

           and that they have been prepared in accordance with normal and customary accounting
           practices, and fairly and accurately reflect the debtor's financial activity for the period stated;

           2. That the insurance, including workers' compensation and unemployment insurance,
           as described in Section 4 of the Reporting Requirements For Chapter 11 Cases is in effect; and,
           (If not, attach a written explanation)

           3. That all postpetition taxes as described in Sections 1 and 14 of the Operating
           Instructions and Reporting Requirements For Chapter 11 cases are current.
           (If not, attach a written explanation)

           4. No professional fees (attorney, accountant, etc.) have been paid without specific
           court authorization.
           (If not, attach a written explanation)

           5.   All United States Trustee Quarterly fees have been paid and are current.


           6. Have you filed your prepetition tax returns.
           (If not, attach a written explanation)
                             We have filed all pre-petition tax returns that were due. Certain pre-petition tax returns for the period of
                January 1, 2018 through March 31, 2018 will not be due until April 2019 or later.

           I hereby certify, under penalty of perjury, that the information provided above and in the attached documents
           is true and correct.




                                                   4/30/2019


                                                                                 CFO, CRO & Corporate Secretary



           This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting
           requirements applicable in the bankruptcy cases and is in a format acceptable to the U.S. Trustee. The financial information
           contained herein is unaudited, limited in scope and as discussed below, not prepared in accordance with accounting principles
           generally accepted in the United States of America ("U.S. GAAP").

           The unaudited consolidated financial statements have been derived from the books and records of the Debtors in these Chapter
           11 cases. The information furnished in this report includes primarily normal recurring adjustments, but not all of the
           adjustments that would typically be made for the quarterly and annual financial statements to be in accordance with U.S.
           GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of
           accounting review and testing that the Debtors apply in the preparation of their quarterly and annual financial information in
           accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the financial
           information may be subject to change, and that these changes could be material.

           The amounts currently classified as liabilities subject to compromise may be subject to future change as the Debtors complete
           their analysis of pre and post-petition liabilities.

           The results of operations contained herein are not necessarily indicative of results which may be expected from any other
           period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and
           schedule of receipts and disbursements of the Debtors in the future. The Debtors caution readers not to place undue reliance
           upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.




18-50757-amk      Doc 2578                  FILED 04/30/19                        ENTERED 04/30/19 18:12:05                                 Page 1 of 35
 Electric Sales                               $   184,484,741     $ 2,454,407,158    $     49,599,954 $   690,883,511    $   106,880,928    $ 1,093,470,482    $       -      $          -       $   3,691,757     $    73,542,421    $   -   $   -   $   184,484,741 $ 2,454,407,158    $          -       $           -
 Other Revenues                                            98             240,831            (145,265)      2,838,251                -                  -              -             777,886               -                   -          -       -          (145,167)      3,856,968           157,633             730,356




 Fuel                                                     -                   -            17,749,405     222,746,084            440,235        55,876,407             -                 -             388,821           8,557,099        -       -        18,578,462      287,179,590           203,143           1,176,932
 Purchased Power                                  200,230,324       2,346,313,755           3,691,857      73,583,569                -                 -               -                 -                 -                   -          -       -        43,749,542      562,000,910               -                   -
 Professional & Contractor Services                11,856,750         176,316,379           6,052,777      99,951,876                 53            27,674             -                 -                 -                   -          -       -        17,909,580      276,295,928        25,646,557         159,601,789
 Labor and Employee Benefits                       (1,320,443)         15,601,273           5,202,767      75,954,432         (5,741,627)       (5,754,310)            -                 327               -                   -          -       -        (1,859,304)      85,801,721        23,937,536         403,902,278
 General Business and Trave                           330,407           1,864,067             113,532       1,015,073             62,500           192,444             -              (6,192)              -                   -          -       -           506,438        3,065,392         1,150,712           8,156,187
 Dues, Fees, Licenses & Permits                       105,316           6,613,076           2,972,608       5,071,083                324           118,868             -                 -                 -                   -          -       -         3,078,247       11,803,027         4,137,920          43,718,179
 Lease Rental Costs                                    59,214           1,291,977             180,051       2,748,498             54,470           626,372             -                 -                 -                   -          -       -           293,735        4,666,846           529,096           2,977,905
 Other Operating Expenses                           8,649,087         176,671,941            (662,494)    486,897,644         64,042,005       798,385,438             -               6,192         1,087,114         132,880,380        -       -        77,178,852    1,553,496,911       (53,016,196)       (634,929,094)
 Provision for Depreciation and Amortizatio           664,409           8,160,985             826,022      22,966,999         12,175,781       145,357,657             -             403,286               -             1,913,117        -       -        13,666,212      177,463,952               -                   -
 General Taxes                                      1,738,250          20,794,513           2,677,833      16,197,333          1,070,856        16,732,158             -                 -              21,225             270,164        -       -         5,551,408       54,208,613         2,077,337          21,660,101




 Other Income (Expense                             86,594,095        (156,438,162)         36,691,023     (54,291,418)        17,940,441         63,556,102        112,735         (2,143,767)              -                1,820        -       -        56,751,078     142,253,581         1,403,168          12,543,881
 Interest Expense                                     637,910          (1,837,845)         (1,904,446)    (19,721,447)        (5,872,175)       (40,106,423)           -                  -          (4,192,585)       (54,455,397)       -       -          (135,103)    (23,279,966)        2,156,008            (429,314)
 Capitalized Financing Costs                               38              13,551                (775)        697,755                -                  -              -                  -                 -                1,740        -       -              (737)        713,046               -                   -


Income Taxes                                        (6,684,906)       (12,311,025)         (8,750,444)     54,697,698         (4,579,831)        (1,958,706)       (25,456)          533,653           577,261          24,506,651        -       -       (19,497,930)     49,341,347           949,297           (6,580,647)




(a) Consolidated FirstEnergy Solutions Corp. does not include FirstEnergy Nuclear Operating Compan




                                                   18-50757-amk                                      Doc 2578                   FILED 04/30/19                                    ENTERED 04/30/19 18:12:05                                       Page 2 of 35
 Cash & Cash Equivalents                            $ 1,101,494,255     $ 1,111,782,893                                  $    12,537,370    $    20,377,033
 Accounts Receivable - Trade / Other                    123,002,619         128,549,221                                              -                  -
 Prepayments & Other                                    278,158,622         134,823,675                                       29,973,190         20,574,122
 Materials and Supplies                                  61,295,868          85,972,842                                              -                  -
 Other Current Assets                                   115,806,014         126,508,497                                      233,533,512        258,294,826




 Net Plant, excluding CWIP                                98,062,170         203,158,817                                              -                  -
 CWIP                                                      6,485,601           6,701,915                                              -                  -




 Nuclear Plant Decommissioning Trusts                   1,897,707,010       1,875,416,150                                            -                  -
 Accumulated Deferred Income Taxes                      2,013,958,859       2,031,065,703                                     51,771,395         51,178,475
 Other                                                    434,297,315         417,718,993                                    728,125,731        728,518,234




 Accounts Payable - Trade                           $     14,287,942    $     19,376,463                                 $    26,435,754    $    14,887,505
 Accounts Payable - Other                                 81,905,194          75,722,096                                      15,931,832         23,484,953
 Other Current Liabilities                               564,791,050         621,179,460                                     109,611,352        133,783,248




 Long-term Debt                                                  -                   -                                               -                  -
 Other Long-Term Liabilities                             128,110,052         110,807,820                                      38,894,233         32,982,083




                (c)
 LSTC - Trade                                              28,515,298          26,437,474                                     18,548,093         18,718,905
 LSTC - Other                                           7,825,653,052       7,830,451,121                                    895,744,669        905,043,623




  Equity                                             (2,512,994,256)     (2,562,275,729)                                     (49,224,736)       (49,957,626)




(a) FirstEnergy Solutions Corp. and it's subsidiaries balance sheets are presented on a consolidated basis consistent with their historical SEC reporting
methodology.
(b) Liabilities subject to compromise (LSTC) includes amounts for asset retirement obligations, employee related items such as pension or OPEB, deferred
sale and leaseback liability for Bruce Mansfield Unit 1 and tax-related liabilities that are not included in the Debtors' statements and schedules.
(c) The LSTC - Trade balance reflects vouched, prepetition, third party trade payables. Prepetition third party trade accruals of approximately $74.5 million
are reflected in LSTC – Other line item.




18-50757-amk                 Doc 2578            FILED 04/30/19                   ENTERED 04/30/19 18:12:05                               Page 3 of 35
      FirstEnergy Solutions Corp.                             18-50757
      FirstEnergy Generation, LLC                             18-50762
      FirstEnergy Nuclear Generation, LLC                     18-50760
      FirstEnergy Nuclear Operating Company                   18-50761
      FE Aircraft Leasing Corp.                               18-50759
      FirstEnergy Generation Mansfield Unit 1 Corp.           18-50763
      Norton Energy Storage L.L.C.                            18-50764




      Federal:                                                              -           $7,342,920          ($7,342,920)                  $0
      State:                                                                -            1,309,023           (1,309,023)              -
      Local:                                                                -              499,414             (499,414)              -

                                                                            -            2,549,501           (2,549,501)              -

                                                                            -            2,467,210           (2,467,210)              -



      Federal:                                                              -                 1,812               (1,812)             -
      State:                                                                -                19,544              (19,544)             -

                                                                        56,274             211,576             (227,335)           40,515

                                                                    16,658,234           2,129,001               (32,340)     18,754,894

                                                                            -                   -                    -                -

                                                                            -                   -                    -                -




      Post-Petition Accounts Payable (a)                            40,033,361             690,335                   -

                            (b)
      Accounts Receivable                                           64,644,045           1,166,620                   -




      Beside the relief contained in the orders granting the first day motions, the filing of Schedules and Statement of Financial Affairs
      for each of the Debtors, the order extending the Debtors' exclusive periods to file a plan of reorganization and solicit
      acceptances thereto, the order granting the motion to approve the settlement among the Debtors, Non-Debtor affiliates and
      certain other settlement parties, the motion to approve the restructuring support agreement between the Debtors and certain
      Consenting Creditors with attached plan term sheet filed with the Court and the amended disclosure statement and
      accompanying amended plan of reorganization filed with the Court, nothing else to report this period.




         Includes vouched post-petition third-party accounts payable. Balances over 30 days represent vendors with
      payment terms greater than 30 days.
         Does not match accounts receivable reflected in Form 3, as accounts receivable reflected in Form 3 includes
      accounts receivable that has been earned but not billed.




18-50757-amk         Doc 2578              FILED 04/30/19                 ENTERED 04/30/19 18:12:05                                Page 4 of 35
FirstEnergy Solutions Corp.                     18-50757
FirstEnergy Generation, LLC                     18-50762
FirstEnergy Nuclear Generation, LLC             18-50760
FirstEnergy Nuclear Operating Company           18-50761
FE Aircraft Leasing Corp.                       18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.   18-50763
Norton Energy Storage L.L.C.                    18-50764




                                                JPMorgan Chase Bank, N.A.
                                                x5604


                                                JPMorgan Chase Bank, N.A.
                                                x3176


                                                JPMorgan Chase Bank, N.A.
                                                x8799


                                                JPMorgan Chase Bank, N.A.
                                                x7460


                                                JPMorgan Chase Bank, N.A.
                                                x0085


                                                JPMorgan Chase Bank, N.A.
                                                x8929


                                                JPMorgan Chase Bank, N.A.
                                                x0077




   Balance of these three accounts is reflective of the cash balance in the consolidated balance sheet in Form 3 for the following debtors: FirstEnergy Solutions Corp., FirstEnergy
Generation, LLC, FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C. The difference
between the bank account balance and the balance on the balance sheet is driven by various book vs. bank reconciling items.
    Balance does not match the bank account statement balance as the bank account statement balance does not include the daily overnight investment sweep amounts ($826.5
million overnight sweep on March 29, 2019).
   Balance is reflective of the cash balance in Form 3 of the balance sheet for FirstEnergy Nuclear Operating Company. The difference between the bank account balance and the
balance on the balance sheet is driven by various book vs. bank reconciling items.
    Escrow deposit account reflected as a pre-payment on Form 3 for the balance sheet including the following debtors: FirstEnergy Solutions Corp., FirstEnergy Generation, LLC,
FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C.




18-50757-amk                     Doc 2578                 FILED 04/30/19                      ENTERED 04/30/19 18:12:05                                      Page 5 of 35
    FirstEnergy Solutions Corp.                          18-50757
    FirstEnergy Generation, LLC                          18-50762
    FirstEnergy Nuclear Generation, LLC                  18-50760
    FirstEnergy Nuclear Operating Company                18-50761
    FE Aircraft Leasing Corp.                            18-50759
    FirstEnergy Generation Mansfield Unit 1 Corp.        18-50763
    Norton Energy Storage L.L.C.                         18-50764




    Health Insurance                                                                       14,340
    Life Insurance                                                                              487
    Retirement                                                                                  -
    Company Vehicle                                                                             -
    Entertainment                                                                               -
    Expense Reimbursement                                                                   7,073
    Other Benefits                                                                              865




    Rent Paid                                                                                   -
    Loans                                                                                       -
    Other (Company paid Umbrella Liability Insurance)                                           388




                                             4/30/2019




18-50757-amk           Doc 2578        FILED 04/30/19               ENTERED 04/30/19 18:12:05       Page 6 of 35
   FirstEnergy Solutions Corp.                                                                                 18-50757
   FirstEnergy Generation, LLC                                                                                 18-50762
   FirstEnergy Nuclear Generation, LLC                                                                         18-50760
   FirstEnergy Nuclear Operating Company                                                                       18-50761
   FE Aircraft Leasing Corp.                                                                                   18-50759
   FirstEnergy Generation Mansfield Unit 1 Corp.                                                               18-50763
   Norton Energy Storage L.L.C.                                                                                18-50764




   Liability Insurance                                                                                         ACE Bermuda Insurance Ltd. / Aon Bermuda                            7/1/2019
   Punitive Damages Insurance                                                                                  Aegis Security Insurance Company/ AEGIS Insurance Services Inc.     7/1/2019
   Directors and Officers Liability Insurance Policy                                                           Aegis Security Insurance Company/ AEGIS Insurance Services Inc.     9/1/2019
   Excess Follow Form Policy                                                                                   Aegis Security Insurance Company/ AEGIS Insurance Services Inc.     9/1/2019
   Liability Insurance                                                                                         Allied World Assurance Company Ltd. / Aon Bermuda                   7/1/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                         12/31/2019
   Excess Liability Insurance Policy                                                                           Arch Ins. Bermuda Ltd. / Aon Bermuda                                7/1/2019
   Arch Insurance Company Directors and Officers Liability                                                     Arch Insurance Company                                              9/1/2019
   Excess Liability Insurance Policy                                                                           Associated Electric & Gas Ins Services Ltd                          7/1/2019
   Excess Workers Compensation                                                                                 Associated Electric & Gas Ins Services Ltd                          7/1/2019
   Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Associated Electric & Gas Ins Services Ltd                         10/1/2019
   Excess Cyber Liability Indemnity Policy                                                                     Associated Electric & Gas Ins Services Ltd                          2/1/2020
   Directors and Officers Liability Policy                                                                     AXIS Insurance Company                                              9/1/2019
   Directors and Officers Liability Policy                                                                     Berkshire Hathaway Specialty Insurance Company                      9/1/2019
   Directors and Officers Liability Policy                                                                     Berkshire Hathaway Specialty Insurance Company                    12/31/2019
   Marine Policy Of Insurance                                                                                  Continental Insurance Company                                       7/1/2019
   Directors and Officers Liability Policy                                                                     Continental Insurance Company                                       9/1/2019
   Excess Management Liability Insurance                                                                       Endurance American Insurance Company                                9/1/2019
   Marine Policy Of Insurance                                                                                  Endurance American Insurance Company (New)                          7/1/2019
   Excess General Liability Indemnity Policy                                                                   Energy Insurance Mutual Ltd                                         7/1/2019
   Excess Directors and Officers Liability Indemnity Policy                                                    Energy Insurance Mutual Ltd                                         9/1/2019
   Excess Fiduciary                                                                                            Energy Insurance Mutual Ltd                                         9/1/2019
   Property Insurance                                                                                          Energy Insurance Mutual Ltd                                        10/1/2019
   Property Insurance                                                                                          Energy Insurance Mutual Ltd                                        10/1/2019
   Excess Cyber Liability Indemnity Policy                                                                     Energy Insurance Mutual Ltd                                         2/1/2020
   Terrorism and/or Sabotage and Sabotage Liability                                                            Energy Insurance Services Inc.                                      1/1/2020
   Directors and Officers Liability Excess Chubb Policy                                                        Federal Insurance Company                                           9/1/2019
   Executive Protection Portfolio Policy                                                                       Federal Insurance Company                                           9/1/2019
   Crime Excess Policy                                                                                         Federal Insurance Company                                           4/1/2020
   Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Freberg Environmental Inc.                                         10/1/2019
   Aviation Insurance Policy                                                                                   Global Aerospace, Inc.                                              6/1/2019
   Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              HDI Global Insurance Company                                       10/1/2019
   Directors & Officers Liability Policy                                                                       Illinois National Insurance Company                                 9/1/2019
   Excess Edge Policy                                                                                          Illinois National Insurance Company                                 9/1/2019
   Crisis Insurance                                                                                            National Union Fire Insurance Company of Pittsburgh, PA             4/1/2021
   Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Navigators Management Co. Inc.                                     10/1/2019
   Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                    4/1/2020
   Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                    4/1/2020
   Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                    4/1/2020
   Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                  4/1/2020
   Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                  4/1/2020
   Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                  4/1/2020
   Blanket Excess, Decontamination Liability, Decommissioning Liability and Excess Property Insurance Policy   Nuclear Electric Insurance Limited                                  4/1/2020
   Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                  4/1/2020
   Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                  4/1/2020
   Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                  4/1/2020
   Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                  4/1/2020
   Commercial Excess Property Policy                                                                           Princeton Excess & Surplus Lines Insurance Co                      10/1/2019
   Directors & Officers Liability Policy                                                                       QBE Insurance Corporation                                           9/1/2019
   Directors & Officers Liability Policy                                                                       Starr Indemnity & Liability Company                               12/31/2019
   Evidence Of Cover                                                                                           Talbot Underwriting Services (US) Ltd. (Validus)                   10/1/2019
   Directors and Officers Liability Policy                                                                     U.S. Specialty Insurance Company                                    9/1/2019
   Directors and Officers Liability Policy                                                                     U.S. Specialty Insurance Company                                  12/31/2019
   Worldwide Vessel Pollution Policy                                                                           Water Quality Insurance Syndicate                                   7/1/2019
   Liability Insurance                                                                                         XL Insurance Bermuda Ltd. / Aon Bermuda                             7/1/2019
   Excess Insurance Policy                                                                                     XL Specialty Insurance Company                                      9/1/2019
   Directors and Officers Liability Policy                                                                     XL Specialty Insurance Company                                      9/1/2019
   Directors and Officers Liability Policy                                                                     XL Specialty Insurance Company                                    12/31/2019
   Directors and Officers Liability Policy                                                                     Zurich American Insurance Company                                   9/1/2019
   Xsprop                                                                                                      Zurich American Insurance Company                                  10/1/2019
   Commercial Crime Policy                                                                                     Great American Insurance Company                                    4/1/2020




18-50757-amk                     Doc 2578                   FILED 04/30/19                            ENTERED 04/30/19 18:12:05                                            Page 7 of 35
                                                                                                          March 01, 2019 through March 29, 2019
                 JPMorgan Chase Bank, N.A.
                 P O Box 182051
                                                                                                         Account Number:   xxxxxxxxxxx5604
                 Columbus, OH 43218- 2051
                                                                                                      CUSTOMER SERVICE INFORMATION

                                                                                                     If you have any questions about your
                                                                                                     statement, please contact your
                                                                                                     Customer Service Professional.
        00023061 DDA 802 211 08919 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY SOLUTIONS CORP.
        341 WHITE POND DRIVE
        AKRON OH 44320-1119




                                                                                                                                                        00230610401000000024
*start*after address message area1




                                                   FUNDS TRANSFER PROCESSING ENHANCEMENT AND
                                                  NOTICE OF AMENDMENT TO GLOBAL ACCOUNT TERMS
As an industry leader, we are always looking for ways to improve our U.S. Dollar (USD) Funds Transfer processes and
provide value added services to our clients.

To continue improving our clients’ and beneficiaries’ experience, we have developed intelligence and processes that
identify the currency of a beneficiary’s account.

Beginning May 6, 2019, if we identify that conversion to the local currency of a beneficiary’s account is appropriate, the
payment of your USD transfer instructions may be automatically converted by JPMorgan Chase Bank, N.A. or its
affiliates (collectively, “JPMorgan”) without your explicit instruction to do so, at a foreign exchange rate and spread
determined by JPMorgan in its sole discretion. For more information on the applicable foreign exchange rate and
spread, see Section 5.4(c) of the amended Global Account Terms excerpted below. Having the currency conversion
executed by JPMorgan will potentially result in faster delivery of funds to the beneficiary and increased transparency to
you of the converted amount.

If you have any questions, or wish that any of your accounts be exempted from the automatic currency conversion
process on your USD instructed payments described above, please contact your Sales or Service representative by
April 30, 2019 . Please note that if you elect to have your accounts exempted from the automatic currency conversion
process at this time, your future accounts will also be exempted from the automatic currency conversion process unless
you provide JPMorgan with satisfactory notice that you wish to modify your election with respect to such accounts.

Section 5.4 of your Global Account Terms has been amended and replaced in its entirety as set forth below to address
the enhanced processing of payments described above. This amendment is effective immediately.

5.4. Foreign Exchange.
                                     (a) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment in a currency
                                         (the “Non-Account Currency”) other than the currency of the Account (the “Account Currency”), the Bank
                                         is authorized to enter into a foreign exchange transaction to sell to the Customer the amount of
                                         Non-Account Currency required to complete the funds transfer and debit the Account for the purchase
                                         price of the Non-Account Currency. If the Bank receives a payment to the Account in a Non-Account
                                         Currency, the Bank is authorized to purchase the Non-Account Currency from the Customer and to credit
*end*after address message area1
                                         the purchase price to the Customer’s Account in lieu of the Non-Account Currency.
                                                                                                                                   Page 1 of 8

                     18-50757-amk                   Doc 2578        FILED 04/30/19          ENTERED 04/30/19 18:12:05                    Page 8 of 35
                                                                                                                                                        March 01, 2019 through March 29, 2019
                                                                                                                                                        Account Number:   xxxxxxxxxxx5604

                                       *start*after address message area1




                                                                               (b) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment from its
                                                                                   Account in the Account Currency to a beneficiary account the Bank determines is a Non Account Currency
                                                                                   account, the Bank is authorized in its discretion to enter into a foreign exchange transaction to convert the
                                                                                   Account Currency funds into an amount of the relevant Non-Account Currency of such beneficiary account
                                                                                   and complete the funds transfer as provided in Section 5.4(a) above.

                                                                               (c) The applicable foreign exchange rate and spread for any of the foregoing transactions shall be determined
                                                                                   by the Bank in its sole discretion and may differ from foreign exchange rates and spreads at which
                                                                                   comparable transactions are entered into with other customers or the range of foreign exchange rates or
                                                                                   spreads at which the Bank otherwise enters into foreign exchange transactions on the relevant date. The
                                                                                   Bank may generate additional profit or loss in connection with the Bank’s execution of a foreign exchange
                                                                                   transaction or management of its risk related thereto in addition to the applicable spread. Further, (i) the
                                                                                   Bank may execute such foreign exchange transactions in such manner as the Bank determines in its sole
                                                                                   discretion; and (ii) the Bank may manage the associated risks of the Bank’s own position in the market in a
                                                                                   manner it deems appropriate without regard to the impact of such activities on the Customer. Any such
                                                                                   foreign exchange transaction will be between the Bank and the Customer as principals, and the Bank will
                                                                                   not be acting as agent or fiduciary for the Customer.

                                                                               (d) Notwithstanding any prior action or course of dealing, subject to applicable law, the Bank has no obligation
                                                                                   to cancel, reverse or otherwise buy back foreign currencies purchased by the Customer under a Service
                                                                                   and the Bank makes no commitment to buy back currencies. The Customer acknowledges that it may not
                                                                                   be able to sell back certain foreign currencies once purchased.
                                       *end*after address message area1




  *start*summary




                                                                                                           Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                                      $254,058,408.50
              Deposits and Additions                                                                                   62          16,792,057,813.33
              Electronic Withdrawals                                                                                    7            - 177,545,823.00
              Other Withdrawals, Fees & Charges                                                                        21         - 16,607,460,650.93
              Ending Balance                                                                                           90            $261,109,747.90

              Annual Percentage Yield Earned This Period                                                                                     2.26%
              Interest Paid This Period                                                                                                $451,131.61
              Interest Paid Year-to-Date                                                                                              $1,311,044.16
  *end*summary




 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx5604 was $4,182,230.84.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            03/01                                                              JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                            $843,984,543.25
                                                                               0601012393Xj
            03/01                                                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                               4,802,675.04
                                                                               4507600060Jo
            03/01                                                              Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                           3,584,734.16
                                                                               Trn: 1446100060Zm
            03/01                                                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                     3,400.02
                                                                               4503500060Jo
            03/01                                                              JPMorgan Mmmf Dividend 100% US Treasury Capital 3163 29921900 Trn:                                  1,437,176.18
                                                                               0601009732Xj
            03/04                                                              JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                             854,286,202.99
                                                                               0631000158Xj
            03/04                                                              Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                           7,575,294.10
                                                                               Trn: 0985200063Zm
            03/04                                                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                 226,881.14
                                                                               4018200063Jo
*end*deposits and additions




                                                                                                                                                                                 Page 2 of 8

                                                                            18-50757-amk         Doc 2578        FILED 04/30/19           ENTERED 04/30/19 18:12:05                    Page 9 of 35
                                                                                                    March 01, 2019 through March 29, 2019
                                                                                                    Account Number:   xxxxxxxxxxx5604

*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

            03/04                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             3,223.93
                                   4022500063Jo
            03/05                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     779,790,084.88
                                   0641000156Xj
            03/05                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,238,502.74




                                                                                                                                                   10230610402000000064
                                   Trn: 0996200064Zm
            03/06                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     787,365,378.98
                                   0651000159Xj
            03/06                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   5,869,703.88
                                   Trn: 0934400065Zm
            03/06                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           81,933.73
                                   4728600065Jo
            03/06                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   50.00
                                   4729100065Jo
            03/07                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     791,603,881.72
                                   0661000157Xj
            03/07                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   7,557,160.20
                                   Trn: 0937600066Zm
            03/08                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     774,469,548.89
                                   0671000159Xj
            03/08                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   3,891,733.68
                                   Trn: 1123200067Zm
            03/08                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           13,120.48
                                   2867500067Jo
            03/08                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             1,189.82
                                   2867100067Jo
            03/11                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     774,976,650.22
                                   0701000157Xj
            03/11                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   2,318,470.58
                                   Trn: 0983500070Zm
            03/12                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     778,868,383.90
                                   0711000157Xj
            03/12                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,059,852.59
                                   Trn: 0943000071Zm
            03/13                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     781,186,854.48
                                   0721000159Xj
            03/13                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   7,799,731.83
                                   Trn: 0898800072Zm
            03/13                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           14,252.32
                                   5494600072Jo
            03/14                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     785,246,707.07
                                   0731000158Xj
            03/14                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,867,312.64
                                   Trn: 0907900073Zm
            03/15                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     743,875,610.37
                                   0741000158Xj
            03/15                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   8,874,928.94
                                   Trn: 1157200074Zm
            03/15                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           22,104.72
                                   4871300074Jo
            03/18                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     748,765,027.73
                                   0771000158Xj
            03/18                                                                                                              6,739,021.27
*end*deposits and additions




                                                                                                                             Page 3 of 8

                                18-50757-amk      Doc 2578      FILED 04/30/19         ENTERED 04/30/19 18:12:05                 Page 10 of 35
                                                                                                    March 01, 2019 through March 29, 2019
                                                                                                    Account Number:   xxxxxxxxxxx5604

*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

                                   Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812
                                   Trn: 0904600077Zm
            03/19                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     757,639,956.67
                                   0781000157Xj
            03/19                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   6,712,069.77
                                   Trn: 0905500078Zm
            03/20                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     764,378,977.94
                                   0791000157Xj
            03/20                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                     26,224,640.53
                                   6886900079Jo
            03/20                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                 14,792,132.15
                                   Trn: 0895000079Zm
            03/20                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   8.23
                                   6886100079Jo
            03/21                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     771,091,047.71
                                   0801000159Xj
            03/21                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,234,998.70
                                   Trn: 0888900080Zm
            03/22                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     801,725,237.97
                                   0811000157Xj
            03/22                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   3,301,747.71
                                   Trn: 1061200081Zm
            03/22                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           21,861.94
                                   4953800081Jo
            03/22                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             6,832.38
                                   4952300081Jo
            03/25                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     805,960,236.67
                                   0841000156Xj
            03/25                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                 11,841,158.81
                                   Trn: 0947500084Zm
            03/26                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     809,290,678.70
                                   0851000158Xj
            03/26                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,566,194.96
                                   Trn: 0915400085Zm
            03/27                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     821,131,837.51
                                   0861000158Xj
            03/27                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   7,345,278.10
                                   Trn: 0892300086Zm
            03/27                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           46,782.51
                                   5941700086Jo
            03/27                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           14,723.88
                                   5941800086Jo
            03/28                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     825,698,032.47
                                   0871000157Xj
            03/28                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   2,901,757.53
                                   Trn: 0932300087Zm
            03/29                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     823,588,012.41
                                   0881000159Xj
            03/29                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                 10,658,616.29
                                   Trn: 1117700088Zm
            03/29                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           30,000.00
                                   3529700088Jo
            03/29                                                                                                                    2,531.71
*end*deposits and additions




                                                                                                                             Page 4 of 8

                                18-50757-amk      Doc 2578      FILED 04/30/19         ENTERED 04/30/19 18:12:05                 Page 11 of 35
                                                                                                                    March 01, 2019 through March 29, 2019
                                                                                                                   Account Number:   xxxxxxxxxxx5604

*start*deposits and additions




                                                                                  (continued)
           DEPOSITS AND ADDITIONS

                                               Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:
                                               3529100088Jo
            03/29                              Interest Payment                                                                                  451,131.61
            Total Deposits and Additions                                                                                               $16,792,057,813.33
*end*deposits and additions




                                                                                                                                                                 10230610403000000064
    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 03/04                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      $78,310,957.34
                                             3447600063Jo
                 03/06                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        23,086,020.44
                                             4501600065Jo
                 03/08                       Fedwire Debit Via: RBS Citizens, N.A./241070417 A/C: Firstenergy Solutions Corp                   2,100,000.00
                                             US Ref: Dxc Technology Systems - Loc 3.7.19 Imad: 0308B1Qgc03C003234 Trn:
                                             1786400067Jo
                 03/08                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                         4,964,369.17
                                             2639200067Jo
                 03/13                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        49,185,080.85
                                             5286400072Jo
                 03/20                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        10,382,590.65
                                             6522800079Jo
                 03/27                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                         9,516,804.55
                                             5424000086Jo
                 Total Electronic Withdrawals                                                                                              $177,545,823.00
    *end*electronic withdrawal



    *start*other withdrawal fees charges




             OTHER WITHDRAWALS, FEES & CHARGES

                 03/01                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      $854,286,202.99
                                            1.0000 Trn: 0601013217Xj
                 03/04                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       779,790,084.88
                                            1.0000 Trn: 0631000647Xj
                 03/05                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       787,365,378.98
                                            1.0000 Trn: 0641000576Xj
                 03/06                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       791,603,881.72
                                            1.0000 Trn: 0651000581Xj
                 03/07                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       774,469,548.89
                                            1.0000 Trn: 0661000562Xj
                 03/08                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       774,976,650.22
                                            1.0000 Trn: 0671000620Xj
                 03/11                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       778,868,383.90
                                            1.0000 Trn: 0701000594Xj
                 03/12                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       781,186,854.48
                                            1.0000 Trn: 0711000564Xj
                 03/13                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       785,246,707.07
                                            1.0000 Trn: 0721000583Xj
                 03/14                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       743,875,610.37
                                            1.0000 Trn: 0731000568Xj
                 03/15                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       748,765,027.73
                                            1.0000 Trn: 0741000649Xj
                 03/18                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       757,639,956.67
                                            1.0000 Trn: 0771000613Xj
    *end*other withdrawal fees charges




                                                                                                                                             Page 5 of 8

                                           18-50757-amk        Doc 2578        FILED 04/30/19         ENTERED 04/30/19 18:12:05                  Page 12 of 35
                                                                                                                       March 01, 2019 through March 29, 2019
                                                                                                                      Account Number:   xxxxxxxxxxx5604

  *start*other withdrawal fees charges




                                                                                                              (continued)
           OTHER WITHDRAWALS, FEES & CHARGES

               03/19                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 764,378,977.94
                                                     1.0000 Trn: 0781000560Xj
               03/20                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 771,091,047.71
                                                     1.0000 Trn: 0791000592Xj
               03/21                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 801,725,237.97
                                                     1.0000 Trn: 0801000549Xj
               03/22                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 805,960,236.67
                                                     1.0000 Trn: 0811000563Xj
               03/25                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 809,290,678.70
                                                     1.0000 Trn: 0841000637Xj
               03/26                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 821,131,837.51
                                                     1.0000 Trn: 0851000560Xj
               03/27                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 825,698,032.47
                                                     1.0000 Trn: 0861000556Xj
               03/28                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 823,588,012.41
                                                     1.0000 Trn: 0871000558Xj
               03/29                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 826,522,301.65
                                                     1.0000 Trn: 0881000591Xj
               Total Other Withdrawals, Fees & Charges                                                                                     $16,607,460,650.93
  *end*other withdrawal fees charges




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




    *start*daily ending balance1




                    DAILY ENDING BALANCE

                 03/01                                                 $253,584,734.16                             03/18                        256,739,021.27
                 03/04                                                  257,575,294.10                             03/19                        256,712,069.77
                 03/05                                                  254,238,502.74                             03/20                        280,634,190.26
                 03/06                                                  232,865,667.17                             03/21                        254,234,998.70
                 03/07                                                  257,557,160.20                             03/22                        253,330,442.03
                 03/08                                                  253,891,733.68                             03/25                        261,841,158.81
                 03/11                                                  252,318,470.58                             03/26                        254,566,194.96
                 03/12                                                  254,059,852.59                             03/27                        247,889,979.94
                 03/13                                                  208,628,903.30                             03/28                        252,901,757.53
                 03/14                                                  254,867,312.64                             03/29                        261,109,747.90
                 03/15                                                  258,874,928.94
    *end*daily ending balance1




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                               03/01         TO          03/31   AT        2.09%
*end*interest rate on collected balance2




                                                                                                                                                Page 6 of 8

                                                    18-50757-amk       Doc 2578      FILED 04/30/19       ENTERED 04/30/19 18:12:05                 Page 13 of 35
                                                                                                          March 01, 2019 through March 29, 2019
                                                                                                         Account Number:   xxxxxxxxxxx5604

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number




                                                                                                                                                           10230610404000000064
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 7 of 8

                                                      18-50757-amk   Doc 2578   FILED 04/30/19   ENTERED 04/30/19 18:12:05               Page 14 of 35
                                                                March 01, 2019 through March 29, 2019
                                                                Account Number:   xxxxxxxxxxx5604




                           This Page Intentionally Left Blank




                                                                                         Page 8 of 8

18-50757-amk   Doc 2578   FILED 04/30/19         ENTERED 04/30/19 18:12:05                   Page 15 of 35
                                                                                                              March 01, 2019 through March 29, 2019
                 JPMorgan Chase Bank, N.A.
                 P O Box 182051
                                                                                                             Account Number:   xxxxxxxxxxx3176xxxxxxxxxxx3176
                 Columbus, OH 43218- 2051
                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                         If you have any questions about your
                                                                                                         statement, please contact your
                                                                                                         Customer Service Professional.
        00000411 DDA 001 211 09119 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY NUCLEAR OPERATING COMPANY
        76 S MAIN ST
        AKRON OH 44308-1812




                                                                                                                                                                         00004110201000000022
*start*after address message area1




                                                       FUNDS TRANSFER PROCESSING ENHANCEMENT AND
                                                      NOTICE OF AMENDMENT TO GLOBAL ACCOUNT TERMS

As an industry leader, we are always looking for ways to improve our U.S. Dollar (USD) Funds Transfer processes and
provide value added services to our clients.

To continue improving our clients’ and beneficiaries’ experience, we have developed intelligence and processes that
identify the currency of a beneficiary’s account.

Beginning May 6, 2019, if we identify that conversion to the local currency of a beneficiary’s account is appropriate, the
payment of your USD transfer instructions may be automatically converted by JPMorgan Chase Bank, N.A. or its
affiliates (collectively, “JPMorgan”) without your explicit instruction to do so, at a foreign exchange rate and spread
determined by JPMorgan in its sole discretion. For more information on the applicable foreign exchange rate and
spread, see Section 5.4(c) of the amended Global Account Terms excerpted below. Having the currency conversion
executed by JPMorgan will potentially result in faster delivery of funds to the beneficiary and increased transparency to
you of the converted amount.

If you have any questions, or wish that any of your accounts be exempted from the automatic currency conversion
process on your USD instructed payments described above, please contact your Sales or Service representative by
April 30, 2019. Please note that if you elect to have your accounts exempted from the automatic currency conversion
process at this time, your future accounts will also be exempted from the automatic currency conversion process unless
you provide JPMorgan with satisfactory notice that you wish to modify your election with respect to such accounts.

Section 5.4 of your Global Account Terms has been amended and replaced in its entirety as set forth below to address
the enhanced processing of payments described above. This amendment is effective immediately.

5.4. Foreign Exchange.

                                     (a) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment in a currency (the
                                         “Non-Account Currency”) other than the currency of the Account (the “Account Currency”), the Bank is
                                         authorized to enter into a foreign exchange transaction to sell to the Customer the amount of Non-Account
                                         Currency required to complete the funds transfer and debit the Account for the purchase price of the
                                         Non-Account Currency. If the Bank receives a payment to the Account in a Non-Account Currency, the Bank is
                                         authorized to purchase the Non-Account Currency from the Customer and to credit the purchase price to the
*end*after address message area1
                                         Customer’s Account in lieu of the Non-Account Currency.
                                                                                                                                                     Page 1 of 4

            18-50757-amk                                Doc 2578        FILED 04/30/19          ENTERED 04/30/19 18:12:05                                Page 16 of 35
                                                                                                                                                         March 01, 2019 through March 29, 2019
                                                                                                                                                         Account Number:   xxxxxxxxxxx3176xxxxxxxxxxx3176

                                       *start*after address message area1




                                                                            (b) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment from its Account in
                                                                                the Account Currency to a beneficiary account the Bank determines is a Non Account Currency account, the
                                                                                Bank is authorized in its discretion to enter into a foreign exchange transaction to convert the Account
                                                                                Currency funds into an amount of the relevant Non-Account Currency of such beneficiary account and
                                                                                complete the funds transfer as provided in Section 5.4(a) above.

                                                                            (c) The applicable foreign exchange rate and spread for any of the foregoing transactions shall be determined by
                                                                                the Bank in its sole discretion and may differ from foreign exchange rates and spreads at which comparable
                                                                                transactions are entered into with other customers or the range of foreign exchange rates or spreads at which
                                                                                the Bank otherwise enters into foreign exchange transactions on the relevant date. The Bank may generate
                                                                                additional profit or loss in connection with the Bank’s execution of a foreign exchange transaction or
                                                                                management of its risk related thereto in addition to the applicable spread. Further, (i) the Bank may execute
                                                                                such foreign exchange transactions in such manner as the Bank determines in its sole discretion; and (ii) the
                                                                                Bank may manage the associated risks of the Bank’s own position in the market in a manner it deems
                                                                                appropriate without regard to the impact of such activities on the Customer. Any such foreign exchange
                                                                                transaction will be between the Bank and the Customer as principals, and the Bank will not be acting as agent
                                                                                or fiduciary for the Customer.

                                                                            (d) Notwithstanding any prior action or course of dealing, subject to applicable law, the Bank has no obligation to
                                                                                cancel, reverse or otherwise buy back foreign currencies purchased by the Customer under a Service and the
                                                                                Bank makes no commitment to buy back currencies. The Customer acknowledges that it may not be able to
                                       *end*after address message area1
                                                                                sell back certain foreign currencies once purchased.
  *start*summary




                                                                                                            Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                                         $20,376,463.68
              Deposits and Additions                                                                                    12               87,888,533.09
              Electronic Withdrawals                                                                                     5             - 95,728,196.30
              Ending Balance                                                                                            17              $12,536,800.47

              Annual Percentage Yield Earned This Period                                                                                      2.16%
              Interest Paid This Period                                                                                                  $67,389.54
              Interest Paid Year-to-Date                                                                                                $216,694.93
  *end*summary




 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx3176 was $501,764.88.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            03/01                                                                Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                               $12,434.18
                                                                                 4508400060Jo
            03/04                                                                Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                           78,310,957.34
                                                                                 4018300063Jo
            03/04                                                                Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                                   7,417.31
                                                                                 4022600063Jo
            03/06                                                                Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                                 46,519.53
                                                                                 4728700065Jo
            03/08                                                                Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                                 23,846.42
                                                                                 2867700067Jo
            03/13                                                                Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                               134,947.71
                                                                                 5495300072Jo
            03/15                                                                Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                                   2,730.48
                                                                                 4871500074Jo
            03/20                                                                Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                                 42,441.37
                                                                                 6886200079Jo
            03/22                                                                Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                                 27,882.81
                                                                                 4951800081Jo
*end*deposits and additions




                                                                                                                                                                                                 Page 2 of 4

                                                                      18-50757-amk               Doc 2578        FILED 04/30/19           ENTERED 04/30/19 18:12:05                                  Page 17 of 35
                                                                                                                             March 01, 2019 through March 29, 2019
                                                                                                                             Account Number:   xxxxxxxxxxx3176xxxxxxxxxxx3176

*start*deposits and additions




                                                                                            (continued)
           DEPOSITS AND ADDITIONS

            03/27                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                        9,207,966.08
                                                          5941900086Jo
            03/29                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                              4,000.32
                                                          3529900088Jo
            03/29                                         Interest Payment                                                                                                 67,389.54




                                                                                                                                                                                         10004110202000000062
            Total Deposits and Additions                                                                                                                            $87,888,533.09
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 03/06                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                                   $19,089,941.53
                                                        4501900065Jo
                 03/08                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                                     26,604,304.97
                                                        2633100067Jo
                 03/13                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                                     13,295,452.34
                                                        5275600072Jo
                 03/20                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                                     18,307,181.43
                                                        6500800079Jo
                 03/27                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                                     18,431,316.03
                                                        5423800086Jo
                 Total Electronic Withdrawals                                                                                                                       $95,728,196.30
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                  DAILY ENDING BALANCE

                 03/01                                                                         $20,388,897.86
                 03/04                                                                          98,707,272.51
                 03/06                                                                          79,663,850.51
                 03/08                                                                          53,083,391.96
                 03/13                                                                          39,922,887.33
                 03/15                                                                          39,925,617.81
                 03/20                                                                          21,660,877.75
                 03/22                                                                          21,688,760.56
                 03/27                                                                          12,465,410.61
                 03/29                                                                          12,536,800.47
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                   03/01        TO        03/31      AT          2.09%
  *end*interest rate on collected balance2




                                                                                                                                                                     Page 3 of 4

                                                      18-50757-amk         Doc 2578      FILED 04/30/19         ENTERED 04/30/19 18:12:05                                Page 18 of 35
                                                                                                          March 01, 2019 through March 29, 2019
                                                                                                         Account Number:   xxxxxxxxxxx3176xxxxxxxxxxx3176

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                 Page 4 of 4

                                                      18-50757-amk   Doc 2578   FILED 04/30/19   ENTERED 04/30/19 18:12:05                           Page 19 of 35
                                                                                                              March 01, 2019 through March 29, 2019
                                                                                                             Account Number: xxxxxxxxxxx8799
                 JPMorgan Chase Bank, N.A.
                 P O Box 182051
                                                                                                                             xxxxxxxxxxx8799




                 Columbus, OH 43218- 2051
                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                         If you have any questions about your
                                                                                                         statement, please contact your
                                                                                                         Customer Service Professional.
        00000545 DDA 001 211 09119 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY SOLUTIONS CORP.
        341 WHITE POND DRIVE
        AKRON OH 44320-1119




                                                                                                                                                                   00005450201000000022
*start*after address message area1




                                                       FUNDS TRANSFER PROCESSING ENHANCEMENT AND
                                                      NOTICE OF AMENDMENT TO GLOBAL ACCOUNT TERMS

As an industry leader, we are always looking for ways to improve our U.S. Dollar (USD) Funds Transfer processes and
provide value added services to our clients.

To continue improving our clients’ and beneficiaries’ experience, we have developed intelligence and processes that
identify the currency of a beneficiary’s account.

Beginning May 6, 2019, if we identify that conversion to the local currency of a beneficiary’s account is appropriate, the
payment of your USD transfer instructions may be automatically converted by JPMorgan Chase Bank, N.A. or its
affiliates (collectively, “JPMorgan”) without your explicit instruction to do so, at a foreign exchange rate and spread
determined by JPMorgan in its sole discretion. For more information on the applicable foreign exchange rate and
spread, see Section 5.4(c) of the amended Global Account Terms excerpted below. Having the currency conversion
executed by JPMorgan will potentially result in faster delivery of funds to the beneficiary and increased transparency to
you of the converted amount.

If you have any questions, or wish that any of your accounts be exempted from the automatic currency conversion
process on your USD instructed payments described above, please contact your Sales or Service representative by
April 30, 2019. Please note that if you elect to have your accounts exempted from the automatic currency conversion
process at this time, your future accounts will also be exempted from the automatic currency conversion process unless
you provide JPMorgan with satisfactory notice that you wish to modify your election with respect to such accounts.

Section 5.4 of your Global Account Terms has been amended and replaced in its entirety as set forth below to address
the enhanced processing of payments described above. This amendment is effective immediately.

5.4. Foreign Exchange.

                                     (a) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment in a currency (the
                                         “Non-Account Currency”) other than the currency of the Account (the “Account Currency”), the Bank is
                                         authorized to enter into a foreign exchange transaction to sell to the Customer the amount of Non-Account
                                         Currency required to complete the funds transfer and debit the Account for the purchase price of the
                                         Non-Account Currency. If the Bank receives a payment to the Account in a Non-Account Currency, the Bank is
                                         authorized to purchase the Non-Account Currency from the Customer and to credit the purchase price to the
*end*after address message area1
                                         Customer’s Account in lieu of the Non-Account Currency.
                                                                                                                                               Page 1 of 4

            18-50757-amk                                Doc 2578        FILED 04/30/19          ENTERED 04/30/19 18:12:05                          Page 20 of 35
                                                                                                                                                          March 01, 2019 through March 29, 2019
                                                                                                                                                          Account Number: xxxxxxxxxxx8799
                                                                                                                                                                         xxxxxxxxxxx8799




                                       *start*after address message area1




                                                                            (b) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment from its Account in
                                                                                the Account Currency to a beneficiary account the Bank determines is a Non Account Currency account, the
                                                                                Bank is authorized in its discretion to enter into a foreign exchange transaction to convert the Account
                                                                                Currency funds into an amount of the relevant Non-Account Currency of such beneficiary account and
                                                                                complete the funds transfer as provided in Section 5.4(a) above.

                                                                            (c) The applicable foreign exchange rate and spread for any of the foregoing transactions shall be determined by
                                                                                the Bank in its sole discretion and may differ from foreign exchange rates and spreads at which comparable
                                                                                transactions are entered into with other customers or the range of foreign exchange rates or spreads at which
                                                                                the Bank otherwise enters into foreign exchange transactions on the relevant date. The Bank may generate
                                                                                additional profit or loss in connection with the Bank’s execution of a foreign exchange transaction or
                                                                                management of its risk related thereto in addition to the applicable spread. Further, (i) the Bank may execute
                                                                                such foreign exchange transactions in such manner as the Bank determines in its sole discretion; and (ii) the
                                                                                Bank may manage the associated risks of the Bank’s own position in the market in a manner it deems
                                                                                appropriate without regard to the impact of such activities on the Customer. Any such foreign exchange
                                                                                transaction will be between the Bank and the Customer as principals, and the Bank will not be acting as agent
                                                                                or fiduciary for the Customer.

                                                                            (d) Notwithstanding any prior action or course of dealing, subject to applicable law, the Bank has no obligation to
                                                                                cancel, reverse or otherwise buy back foreign currencies purchased by the Customer under a Service and the
                                                                                Bank makes no commitment to buy back currencies. The Customer acknowledges that it may not be able to
                                       *end*after address message area1
                                                                                sell back certain foreign currencies once purchased.
  *start*summary




                                                                                                            Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                                          $2,700,615.93
              Deposits and Additions                                                                                     1                     3,845.63
              Electronic Withdrawals                                                                                     2                 - 685,792.68
              Ending Balance                                                                                             3               $2,018,668.88

              Annual Percentage Yield Earned This Period                                                                                       2.25%
              Interest Paid This Period                                                                                                    $3,845.63
  *end*summary
              Interest Paid Year-to-Date                                                                                                  $12,946.14
 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx8799 was $31,323.57.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            03/29                                                                Interest Payment                                                                                                $3,845.63
            Total Deposits and Additions                                                                                                                                                         $3,845.63
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 03/01                                                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308-1812                                         $461,923.43
                                                                             Trn: 6763800060Jo
                 03/22                                                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308-1812                                           223,869.25
                                                                             Trn: 3290000081Jo
                 Total Electronic Withdrawals                                                                                                                                                 $685,792.68
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




                                                                                                                                                                                           Page 2 of 4

                                                                      18-50757-amk               Doc 2578        FILED 04/30/19           ENTERED 04/30/19 18:12:05                            Page 21 of 35
                                                                                                                    March 01, 2019 through March 29, 2019
                                                                                                                    Account Number: xxxxxxxxxxx8799
                                                                                                                                   xxxxxxxxxxx8799




   *start*daily ending balance2




                DAILY ENDING BALANCE

               03/01                                                                       $2,238,692.50
               03/22                                                                        2,014,823.25
               03/29                                                                        2,018,668.88
   *end*daily ending balance2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE




                                                                                                                                                                         10005450202000000062
                                                                03/01      TO      03/31       AT          2.09%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                                   JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                     Page 3 of 4

                                                       18-50757-amk     Doc 2578   FILED 04/30/19          ENTERED 04/30/19 18:12:05                     Page 22 of 35
                                                                March 01, 2019 through March 29, 2019
                                                                Account Number: xxxxxxxxxxx8799
                                                                               xxxxxxxxxxx8799




                           This Page Intentionally Left Blank




                                                                                                 Page 4 of 4

18-50757-amk   Doc 2578   FILED 04/30/19         ENTERED 04/30/19 18:12:05                           Page 23 of 35
                                                                                                              March 01, 2019 through March 29, 2019
                 JPMorgan Chase Bank, N.A.
                                                                                                             Account Number: xxxxxxxxxxx7460
                 P O Box 182051                                                                                              xxxxxxxxxxx7460




                 Columbus, OH 43218- 2051
                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                         If you have any questions about your
                                                                                                         statement, please contact your
                                                                                                         Customer Service Professional.
        00000544 DDA 001 211 09119 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY SOLUTIONS CORP.
        341 WHITE POND DRIVE
        AKRON OH 44320-1119




                                                                                                                                                                   00005440201000000022
*start*after address message area1




                                                       FUNDS TRANSFER PROCESSING ENHANCEMENT AND
                                                      NOTICE OF AMENDMENT TO GLOBAL ACCOUNT TERMS

As an industry leader, we are always looking for ways to improve our U.S. Dollar (USD) Funds Transfer processes and
provide value added services to our clients.

To continue improving our clients’ and beneficiaries’ experience, we have developed intelligence and processes that
identify the currency of a beneficiary’s account.

Beginning May 6, 2019, if we identify that conversion to the local currency of a beneficiary’s account is appropriate, the
payment of your USD transfer instructions may be automatically converted by JPMorgan Chase Bank, N.A. or its
affiliates (collectively, “JPMorgan”) without your explicit instruction to do so, at a foreign exchange rate and spread
determined by JPMorgan in its sole discretion. For more information on the applicable foreign exchange rate and
spread, see Section 5.4(c) of the amended Global Account Terms excerpted below. Having the currency conversion
executed by JPMorgan will potentially result in faster delivery of funds to the beneficiary and increased transparency to
you of the converted amount.

If you have any questions, or wish that any of your accounts be exempted from the automatic currency conversion
process on your USD instructed payments described above, please contact your Sales or Service representative by
April 30, 2019. Please note that if you elect to have your accounts exempted from the automatic currency conversion
process at this time, your future accounts will also be exempted from the automatic currency conversion process unless
you provide JPMorgan with satisfactory notice that you wish to modify your election with respect to such accounts.

Section 5.4 of your Global Account Terms has been amended and replaced in its entirety as set forth below to address
the enhanced processing of payments described above. This amendment is effective immediately.

5.4. Foreign Exchange.

                                     (a) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment in a currency (the
                                         “Non-Account Currency”) other than the currency of the Account (the “Account Currency”), the Bank is
                                         authorized to enter into a foreign exchange transaction to sell to the Customer the amount of Non-Account
                                         Currency required to complete the funds transfer and debit the Account for the purchase price of the
                                         Non-Account Currency. If the Bank receives a payment to the Account in a Non-Account Currency, the Bank is
                                         authorized to purchase the Non-Account Currency from the Customer and to credit the purchase price to the
*end*after address message area1
                                         Customer’s Account in lieu of the Non-Account Currency.
                                                                                                                                               Page 1 of 4

            18-50757-amk                                Doc 2578        FILED 04/30/19          ENTERED 04/30/19 18:12:05                          Page 24 of 35
                                                                                                                                                              March 01, 2019 through March 29, 2019
                                                                                                                                                              Account Number: xxxxxxxxxxx7460
                                                                                                                                                                             xxxxxxxxxxx7460




                                          *start*after address message area1




                                                                               (b) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment from its Account in
                                                                                   the Account Currency to a beneficiary account the Bank determines is a Non Account Currency account, the
                                                                                   Bank is authorized in its discretion to enter into a foreign exchange transaction to convert the Account
                                                                                   Currency funds into an amount of the relevant Non-Account Currency of such beneficiary account and
                                                                                   complete the funds transfer as provided in Section 5.4(a) above.

                                                                               (c) The applicable foreign exchange rate and spread for any of the foregoing transactions shall be determined by
                                                                                   the Bank in its sole discretion and may differ from foreign exchange rates and spreads at which comparable
                                                                                   transactions are entered into with other customers or the range of foreign exchange rates or spreads at which
                                                                                   the Bank otherwise enters into foreign exchange transactions on the relevant date. The Bank may generate
                                                                                   additional profit or loss in connection with the Bank’s execution of a foreign exchange transaction or
                                                                                   management of its risk related thereto in addition to the applicable spread. Further, (i) the Bank may execute
                                                                                   such foreign exchange transactions in such manner as the Bank determines in its sole discretion; and (ii) the
                                                                                   Bank may manage the associated risks of the Bank’s own position in the market in a manner it deems
                                                                                   appropriate without regard to the impact of such activities on the Customer. Any such foreign exchange
                                                                                   transaction will be between the Bank and the Customer as principals, and the Bank will not be acting as agent
                                                                                   or fiduciary for the Customer.

                                                                               (d) Notwithstanding any prior action or course of dealing, subject to applicable law, the Bank has no obligation to
                                                                                   cancel, reverse or otherwise buy back foreign currencies purchased by the Customer under a Service and the
                                                                                   Bank makes no commitment to buy back currencies. The Customer acknowledges that it may not be able to
                                          *end*after address message area1
                                                                                   sell back certain foreign currencies once purchased.
  *start*summary




                                                                                                               Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                                                 $652,988.65
              Deposits and Additions                                                                                          1                    1,159.09
              Ending Balance                                                                                                  1                 $654,147.74

              Annual Percentage Yield Earned This Period                                                                                            2.26%
              Interest Paid This Period                                                                                                         $1,159.09
  *end*summary
              Interest Paid Year-to-Date                                                                                                        $3,360.14
 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx7460 was $7,876.42.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            03/29                                                                   Interest Payment                                                                                                 $1,159.09
            Total Deposits and Additions                                                                                                                                                             $1,159.09
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                  DAILY ENDING BALANCE

                 03/29                                                                                                            $654,147.74
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                                            03/01         TO          03/31          AT         2.09%
  *end*interest rate on collected balance2




                                                                                                                                                                                               Page 2 of 4

                                                                         18-50757-amk               Doc 2578        FILED 04/30/19              ENTERED 04/30/19 18:12:05                          Page 25 of 35
                                                                                                          March 01, 2019 through March 29, 2019
                                                                                                         Account Number: xxxxxxxxxxx7460
                                                                                                                         xxxxxxxxxxx7460




        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number




                                                                                                                                                               10005440202000000062
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                           Page 3 of 4

                                                      18-50757-amk   Doc 2578   FILED 04/30/19   ENTERED 04/30/19 18:12:05                     Page 26 of 35
                                                                March 01, 2019 through March 29, 2019
                                                                Account Number: xxxxxxxxxxx7460
                                                                               xxxxxxxxxxx7460




                           This Page Intentionally Left Blank




                                                                                                 Page 4 of 4

18-50757-amk   Doc 2578   FILED 04/30/19         ENTERED 04/30/19 18:12:05                           Page 27 of 35
                                                                                                              March 01, 2019 through March 29, 2019
                                                                                                             Account Number: xxxxxxxxxxx0085
                 JPMorgan Chase Bank, N.A.
                 P O Box 182051
                 Columbus, OH 43218- 2051
                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                         If you have any questions about your
                                                                                                         statement, please contact your
                                                                                                         Customer Service Professional.
        00000421 DDA 001 211 09119 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY SOLUTIONS CORP.
        FIRSTENERGY SOLUTIONS CORP
        341 WHITE POND DRIVE
        AKRON OH 44320-1119




                                                                                                                                                           00004210201000000022
*start*after address message area1




                                                       FUNDS TRANSFER PROCESSING ENHANCEMENT AND
                                                      NOTICE OF AMENDMENT TO GLOBAL ACCOUNT TERMS

As an industry leader, we are always looking for ways to improve our U.S. Dollar (USD) Funds Transfer processes and
provide value added services to our clients.

To continue improving our clients’ and beneficiaries’ experience, we have developed intelligence and processes that
identify the currency of a beneficiary’s account.

Beginning May 6, 2019, if we identify that conversion to the local currency of a beneficiary’s account is appropriate, the
payment of your USD transfer instructions may be automatically converted by JPMorgan Chase Bank, N.A. or its
affiliates (collectively, “JPMorgan”) without your explicit instruction to do so, at a foreign exchange rate and spread
determined by JPMorgan in its sole discretion. For more information on the applicable foreign exchange rate and
spread, see Section 5.4(c) of the amended Global Account Terms excerpted below. Having the currency conversion
executed by JPMorgan will potentially result in faster delivery of funds to the beneficiary and increased transparency to
you of the converted amount.

If you have any questions, or wish that any of your accounts be exempted from the automatic currency conversion
process on your USD instructed payments described above, please contact your Sales or Service representative by
April 30, 2019. Please note that if you elect to have your accounts exempted from the automatic currency conversion
process at this time, your future accounts will also be exempted from the automatic currency conversion process unless
you provide JPMorgan with satisfactory notice that you wish to modify your election with respect to such accounts.

Section 5.4 of your Global Account Terms has been amended and replaced in its entirety as set forth below to address
the enhanced processing of payments described above. This amendment is effective immediately.

5.4. Foreign Exchange.

                                     (a) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment in a currency (the
                                         “Non-Account Currency”) other than the currency of the Account (the “Account Currency”), the Bank is
                                         authorized to enter into a foreign exchange transaction to sell to the Customer the amount of Non-Account
                                         Currency required to complete the funds transfer and debit the Account for the purchase price of the
                                         Non-Account Currency. If the Bank receives a payment to the Account in a Non-Account Currency, the Bank is
                                         authorized to purchase the Non-Account Currency from the Customer and to credit the purchase price to the
*end*after address message area1
                                         Customer’s Account in lieu of the Non-Account Currency.
                                                                                                                                       Page 1 of 4

            18-50757-amk                                Doc 2578        FILED 04/30/19          ENTERED 04/30/19 18:12:05                  Page 28 of 35
                                                                                                                                                            March 01, 2019 through March 29, 2019
                                                                                                                                                            Account Number: xxxxxxxxxxx0085


                                          *start*after address message area1




                                                                               (b) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment from its Account in
                                                                                   the Account Currency to a beneficiary account the Bank determines is a Non Account Currency account, the
                                                                                   Bank is authorized in its discretion to enter into a foreign exchange transaction to convert the Account
                                                                                   Currency funds into an amount of the relevant Non-Account Currency of such beneficiary account and
                                                                                   complete the funds transfer as provided in Section 5.4(a) above.

                                                                               (c) The applicable foreign exchange rate and spread for any of the foregoing transactions shall be determined by
                                                                                   the Bank in its sole discretion and may differ from foreign exchange rates and spreads at which comparable
                                                                                   transactions are entered into with other customers or the range of foreign exchange rates or spreads at which
                                                                                   the Bank otherwise enters into foreign exchange transactions on the relevant date. The Bank may generate
                                                                                   additional profit or loss in connection with the Bank’s execution of a foreign exchange transaction or
                                                                                   management of its risk related thereto in addition to the applicable spread. Further, (i) the Bank may execute
                                                                                   such foreign exchange transactions in such manner as the Bank determines in its sole discretion; and (ii) the
                                                                                   Bank may manage the associated risks of the Bank’s own position in the market in a manner it deems
                                                                                   appropriate without regard to the impact of such activities on the Customer. Any such foreign exchange
                                                                                   transaction will be between the Bank and the Customer as principals, and the Bank will not be acting as agent
                                                                                   or fiduciary for the Customer.

                                                                               (d) Notwithstanding any prior action or course of dealing, subject to applicable law, the Bank has no obligation to
                                                                                   cancel, reverse or otherwise buy back foreign currencies purchased by the Customer under a Service and the
                                                                                   Bank makes no commitment to buy back currencies. The Customer acknowledges that it may not be able to
                                          *end*after address message area1
                                                                                   sell back certain foreign currencies once purchased.
  *start*summary




                                                                                                               Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                                            $11,649,776.07
              Deposits and Additions                                                                                          1                 20,679.05
              Ending Balance                                                                                                  1            $11,670,455.12

              Annual Percentage Yield Earned This Period                                                                                          2.26%
              Interest Paid This Period                                                                                                      $20,679.05
  *end*summary
              Interest Paid Year-to-Date                                                                                                     $59,947.21
 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx0085 was $113,415.03.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            03/29                                                                   Interest Payment                                                                                     $20,679.05
            Total Deposits and Additions                                                                                                                                                 $20,679.05
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                  DAILY ENDING BALANCE

                 03/29                                                                                                     $11,670,455.12
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                                            03/01         TO          03/31       AT          2.09%
  *end*interest rate on collected balance2




                                                                                                                                                                                     Page 2 of 4

                                                                         18-50757-amk               Doc 2578        FILED 04/30/19           ENTERED 04/30/19 18:12:05                   Page 29 of 35
                                                                                                          March 01, 2019 through March 29, 2019
                                                                                                         Account Number: xxxxxxxxxxx0085


        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number




                                                                                                                                                           10004210202000000062
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 3 of 4

                                                      18-50757-amk   Doc 2578   FILED 04/30/19   ENTERED 04/30/19 18:12:05               Page 30 of 35
                                                                March 01, 2019 through March 29, 2019
                                                                Account Number: xxxxxxxxxxx0085




                           This Page Intentionally Left Blank




                                                                                         Page 4 of 4

18-50757-amk   Doc 2578   FILED 04/30/19         ENTERED 04/30/19 18:12:05                   Page 31 of 35
                                                                                       March 01, 2019 through March 29, 2019
     JPMorgan Chase Bank, N.A.
                                                                                     Account Number: xxxxxxxxxxx8929
     P O Box 182051
     Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                  If you have any questions about your
                                                                                  statement, please contact your
     00000775 WBS 001 211 08919 NNNNNNNNNNN   1 000000000 C1 0000
                                                                                  Customer Service Professional.
     FIRSTENERGY NUCLEAR GENERATION, LLC
     FIRSTENERGY NUCLEAR GENERATION, LLC
     76 S. MAIN ST
     AKRON OH 44308-1812




                                                                                                                                            00007750101000000021
                            FUNDS TRANSFER PROCESSING ENHANCEMENT AND
                           NOTICE OF AMENDMENT TO GLOBAL ACCOUNT TERMS
    As an industry leader, we are always looking for ways to improve our U.S. Dollar (USD) Funds Transfer processes and
    provide value added services to our clients.

    To continue improving our clients’ and beneficiaries’ experience, we have developed intelligence and processes that
    identify the currency of a beneficiary’s account.

    Beginning May 6, 2019, if we identify that conversion to the local currency of a beneficiary’s account is appropriate, the
    payment of your USD transfer instructions may be automatically converted by JPMorgan Chase Bank, N.A. or its
    affiliates (collectively, “JPMorgan”) without your explicit instruction to do so, at a foreign exchange rate and spread
    determined by JPMorgan in its sole discretion. For more information on the applicable foreign exchange rate and
    spread, see Section 5.4(c) of the amended Global Account Terms excerpted below. Having the currency conversion
    executed by JPMorgan will potentially result in faster delivery of funds to the beneficiary and increased transparency to
    you of the converted amount.

    If you have any questions, or wish that any of your accounts be exempted from the automatic currency conversion
    process on your USD instructed payments described above, please contact your Sales or Service representative by
    April 30, 2019 . Please note that if you elect to have your accounts exempted from the automatic currency conversion
    process at this time, your future accounts will also be exempted from the automatic currency conversion process unless
    you provide JPMorgan with satisfactory notice that you wish to modify your election with respect to such accounts.

    Section 5.4 of your Global Account Terms has been amended and replaced in its entirety as set forth below to address
    the enhanced processing of payments described above. This amendment is effective immediately.

    5.4. Foreign Exchange.
        (a) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment in a currency (the
            “Non-Account Currency”) other than the currency of the Account (the “Account Currency”), the Bank is
            authorized to enter into a foreign exchange transaction to sell to the Customer the amount of Non-Account
            Currency required to complete the funds transfer and debit the Account for the purchase price of the
            Non-Account Currency. If the Bank receives a payment to the Account in a Non-Account Currency, the Bank is
            authorized to purchase the Non-Account Currency from the Customer and to credit the purchase price to the
            Customer’s Account in lieu of the Non-Account Currency.




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                Page 1 of 2


     18-50757-amk            Doc 2578         FILED 04/30/19           ENTERED 04/30/19 18:12:05                     Page 32 of 35
                                                                                     March 01, 2019 through March 29, 2019
                                                                                    Account Number: xxxxxxxxxxx8929



        (b) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment from its Account in
            the Account Currency to a beneficiary account the Bank determines is a Non Account Currency account, the
            Bank is authorized in its discretion to enter into a foreign exchange transaction to convert the Account
            Currency funds into an amount of the relevant Non-Account Currency of such beneficiary account and
            complete the funds transfer as provided in Section 5.4(a) above.

        (c) The applicable foreign exchange rate and spread for any of the foregoing transactions shall be determined by
            the Bank in its sole discretion and may differ from foreign exchange rates and spreads at which comparable
            transactions are entered into with other customers or the range of foreign exchange rates or spreads at which
            the Bank otherwise enters into foreign exchange transactions on the relevant date. The Bank may generate
            additional profit or loss in connection with the Bank’s execution of a foreign exchange transaction or
            management of its risk related thereto in addition to the applicable spread. Further, (i) the Bank may execute
            such foreign exchange transactions in such manner as the Bank determines in its sole discretion; and (ii) the
            Bank may manage the associated risks of the Bank’s own position in the market in a manner it deems
            appropriate without regard to the impact of such activities on the Customer. Any such foreign exchange
            transaction will be between the Bank and the Customer as principals, and the Bank will not be acting as agent
            or fiduciary for the Customer.

        (d) Notwithstanding any prior action or course of dealing, subject to applicable law, the Bank has no obligation to
            cancel, reverse or otherwise buy back foreign currencies purchased by the Customer under a Service and the
            Bank makes no commitment to buy back currencies. The Customer acknowledges that it may not be able to
            sell back certain foreign currencies once purchased.



Commercial Checking With Interest
Summary
                                                             Number                    Market Value/Amount                   Shares


Opening Ledger Balance                                                                             $0.00

Deposits and Credits                                              0                                $0.00
Withdrawals and Debits                                            0                                $0.00
Checks Paid                                                       0                                $0.00

Ending Ledger Balance                                                                              $0.00

Interest Rate(s):          03/01 to 03/31 at 2.09%


                Your service charges, fees and earnings credit have been calculated through account analysis.




                                                                                                              Page 2 of 2


       18-50757-amk           Doc 2578        FILED 04/30/19           ENTERED 04/30/19 18:12:05                   Page 33 of 35
                                                                                                              March 01, 2019 through March 29, 2019
                 JPMorgan Chase Bank, N.A.
                 P O Box 182051
                                                                                                             Account Number:   xxxxxxxxxxx0077
                 Columbus, OH 43218- 2051
                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                         If you have any questions about your
                                                                                                         statement, please contact your
                                                                                                         Customer Service Professional.
        00000187 DDA 001 211 09119 NNNNNNNNNNN 1 000000000 61 0000


        FIRSTENERGY SOLUTIONS CORP.
        FIRSTENERGY SOLUTIONS CORP
        341 WHITE POND DRIVE
        AKRON OH 44320-1119




                                                                                                                                                           00001870101000000021
*start*after address message area1




                                                       FUNDS TRANSFER PROCESSING ENHANCEMENT AND
                                                      NOTICE OF AMENDMENT TO GLOBAL ACCOUNT TERMS

As an industry leader, we are always looking for ways to improve our U.S. Dollar (USD) Funds Transfer processes and
provide value added services to our clients.

To continue improving our clients’ and beneficiaries’ experience, we have developed intelligence and processes that
identify the currency of a beneficiary’s account.

Beginning May 6, 2019, if we identify that conversion to the local currency of a beneficiary’s account is appropriate, the
payment of your USD transfer instructions may be automatically converted by JPMorgan Chase Bank, N.A. or its
affiliates (collectively, “JPMorgan”) without your explicit instruction to do so, at a foreign exchange rate and spread
determined by JPMorgan in its sole discretion. For more information on the applicable foreign exchange rate and
spread, see Section 5.4(c) of the amended Global Account Terms excerpted below. Having the currency conversion
executed by JPMorgan will potentially result in faster delivery of funds to the beneficiary and increased transparency to
you of the converted amount.

If you have any questions, or wish that any of your accounts be exempted from the automatic currency conversion
process on your USD instructed payments described above, please contact your Sales or Service representative by
April 30, 2019. Please note that if you elect to have your accounts exempted from the automatic currency conversion
process at this time, your future accounts will also be exempted from the automatic currency conversion process unless
you provide JPMorgan with satisfactory notice that you wish to modify your election with respect to such accounts.

Section 5.4 of your Global Account Terms has been amended and replaced in its entirety as set forth below to address
the enhanced processing of payments described above. This amendment is effective immediately.

5.4. Foreign Exchange.

                                     (a) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment in a currency (the
                                         “Non-Account Currency”) other than the currency of the Account (the “Account Currency”), the Bank is
                                         authorized to enter into a foreign exchange transaction to sell to the Customer the amount of Non-Account
                                         Currency required to complete the funds transfer and debit the Account for the purchase price of the
                                         Non-Account Currency. If the Bank receives a payment to the Account in a Non-Account Currency, the Bank is
                                         authorized to purchase the Non-Account Currency from the Customer and to credit the purchase price to the
*end*after address message area1
                                         Customer’s Account in lieu of the Non-Account Currency.
                                                                                                                                       Page 1 of 2

            18-50757-amk                                Doc 2578        FILED 04/30/19          ENTERED 04/30/19 18:12:05                  Page 34 of 35
                                                                                                                                                            March 01, 2019 through March 29, 2019
                                                                                                                                                            Account Number:   xxxxxxxxxxx0077

                                        *start*after address message area1




                                                                             (b) If the Bank accepts a funds transfer Instruction issued in the Customer’s name for payment from its Account in
                                                                                 the Account Currency to a beneficiary account the Bank determines is a Non Account Currency account, the
                                                                                 Bank is authorized in its discretion to enter into a foreign exchange transaction to convert the Account
                                                                                 Currency funds into an amount of the relevant Non-Account Currency of such beneficiary account and
                                                                                 complete the funds transfer as provided in Section 5.4(a) above.

                                                                             (c) The applicable foreign exchange rate and spread for any of the foregoing transactions shall be determined by
                                                                                 the Bank in its sole discretion and may differ from foreign exchange rates and spreads at which comparable
                                                                                 transactions are entered into with other customers or the range of foreign exchange rates or spreads at which
                                                                                 the Bank otherwise enters into foreign exchange transactions on the relevant date. The Bank may generate
                                                                                 additional profit or loss in connection with the Bank’s execution of a foreign exchange transaction or
                                                                                 management of its risk related thereto in addition to the applicable spread. Further, (i) the Bank may execute
                                                                                 such foreign exchange transactions in such manner as the Bank determines in its sole discretion; and (ii) the
                                                                                 Bank may manage the associated risks of the Bank’s own position in the market in a manner it deems
                                                                                 appropriate without regard to the impact of such activities on the Customer. Any such foreign exchange
                                                                                 transaction will be between the Bank and the Customer as principals, and the Bank will not be acting as agent
                                                                                 or fiduciary for the Customer.

                                                                             (d) Notwithstanding any prior action or course of dealing, subject to applicable law, the Bank has no obligation to
                                                                                 cancel, reverse or otherwise buy back foreign currencies purchased by the Customer under a Service and the
                                                                                 Bank makes no commitment to buy back currencies. The Customer acknowledges that it may not be able to
                                        *end*after address message area1
                                                                                 sell back certain foreign currencies once purchased.
*start*summary




                                                                                                             Commercial Checking With Interest
            CHECKING SUMMARY
            Beginning Balance                                                                                                                       $0.00
            Ending Balance                                                                                                  0                       $0.00


*end*summary
            Annual Percentage Yield Earned This Period                                                                                          0.00%
*start*post summary message1




        Interest paid in 2018 for account xxxxxxxxxxx0077 was $757.96.
        *end*post summary message1




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                                          03/01         TO          03/31       AT          2.09%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                                                                                     Page 2 of 2

                                                                       18-50757-amk               Doc 2578        FILED 04/30/19           ENTERED 04/30/19 18:12:05                     Page 35 of 35
